FILED
                            NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE COSIO,                                    No. 07-15474

               Petitioner - Appellant,           D.C. No. CV-05-01966-CRB

  v.
                                                 MEMORANDUM *
A. P. KANE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner George Cosio appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 2253,1 and we affirm.

      Cosio contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights.

Following an independent review of the record, see Himes v. Thompson, 336 F.3d

848, 853 (9th Cir. 2003), we conclude that the state court’s conclusion that some

evidence supports the Board’s decision was not objectively unreasonable. See 28

U.S.C. § 2254(d); see also Hayward v. Marshall, No. 06-55392, 2010 WL

1664977, at *11, *17 (9th Cir. Apr. 22, 2010).

      AFFIRMED.




      1
         We certify for appeal, on our own motion, the issue of whether the 2004
decision of the California Board of Prison Terms (“the Board”) to deny parole
violated due process.

                                          2                                   07-15474